    Case: 1:20-cv-00651-DRC Doc #: 13 Filed: 12/04/20 Page: 1 of 3 PAGEID #: 77




                          In the United States District Court
                           for the Southern District of Ohio
                             Western Division at Cincinnati


 Noah Anderson,

         On behalf of himself and those similarly   Case No. 1:20-cv-651
         situated,

                 Plaintiff,                         Judge Douglas R. Cole

         v.

 LaRosa’s Inc., et al.,

                 Defendants.


              Stipulation of Voluntary Dismissal without Prejudice


       Plaintiff Noah Anderson hereby dismisses all claims against Defendants in the above-

captioned action without prejudice. Plaintiff has not settled nor otherwise resolved his claims

against Defendants.

       The parties hereby stipulate and agree that all claims against Defendants in the above-

captioned action shall be dismissed without prejudice.



Respectfully submitted,

 /s/ Philip Krzeski                                 /s/ Jeffrey Lindemann
 Andrew R. Biller (Ohio Bar # 0081452)              Jeffrey N. Lindemann (0053073)
 Biller & Kimble, LLC                               FROST BROWN TODD LLC
 4200 Regent Street, Suite 200                      One Columbus, Suite 2300
 Columbus, OH 43219                                 10 West Broad Street
 Telephone: (614) 604-8759                          Columbus, OH 43215-3467
 Facsimile: (614) 340-4620                          614-464-1211 – phone
 abiller@billerkimble.com                           614-464-1737 – fax
   Case: 1:20-cv-00651-DRC Doc #: 13 Filed: 12/04/20 Page: 2 of 3 PAGEID #: 78




Andrew P. Kimble (Ohio Bar # 0093172)         jlindemann@fbtlaw.com
Philip J. Krzeski (Ohio Bar # 0095713)
Nathan B. Spencer (Ohio Bar # 92262)          David A. Skidmore, Jr. (0056045)
Biller & Kimble, LLC                          Tessa L. Castner (0093808)
8044 Montgomery Road, Suite 515               FROST BROWN TODD LLC
Cincinnati, OH 45236                          3300 Great American Tower
Telephone: (513) 715-8711                     301 East Fourth Street
Facsimile: (614) 340-4620                     Cincinnati, Ohio 45202
akimble@billerkimble.com                      513-651-6800 – phone
pkrzeski@billerkimble.com                     513-651-6981 – fax
nspencer@billerkimble.com                     dskidmore@fbtlaw.com
                                              tcastner@fbtlaw.com

www.billerkimble.com                          Attorneys for Defendants LaRosa’s Inc. and
                                              Michael LaRosa
Counsel for Plaintiff
                                              Joseph W. Borchelt (0075387)
                                              REMINGER & REMINGER
                                              525 Vine Street; Suite 1500
                                              Cincinnati, Ohio 45202
                                              (513) 721-1311
                                              Fax: (513) 721-2553
                                              jborchelt@reminger.com

                                              Attorney for Defendant Michael LaRosa




                                         ii
    Case: 1:20-cv-00651-DRC Doc #: 13 Filed: 12/04/20 Page: 3 of 3 PAGEID #: 79




                                   Certificate of Service

        I hereby certify that a copy of the foregoing was filed electronically. To the extent any

parties do not yet receive notice of filings through the electronic filing system, I certify that they

will be served with this Motion in accordance with the Federal Rules of Civil Procedure, and that,

after service is complete, I will submit a certificate of service.



                                        /s/ Philip Krzeski
                                        Philip Krzeski




                                                    1
